ELLETT, Justice
(concurring) :
I concur but with some mental reservations. Under the contract as written, I think the trial court was correct in holding that the services of both the dental surgeon and the dentist were covered. Where, as a part of the entire treatment to be rendered to a patient by a surgeon, the assistance of a dentist is required, then that dentist’s bill should also be included.
However, I do not consider this case as any authority for defendant’s liability to a dentist where his work is not part of a service rendered by a surgeon. For instance, if in this case instead of suffering a broken jaw, the plaintiff had only lost his teeth, so that he did not need the serv*162ices of a surgeon, I am not prepared to say Blue Shield of Utah would have to pay for the dental bill. With this reservation, I concur in the decision as written.